IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 27, 2008

                                       No. 07-50419                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

HECTOR VENANCIO CASTRO-VASQUEZ

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:06-cr-00847


Before SMITH, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Hector Castro-Vasquez was found guilty of
fraudulently obtaining immigration benefits to which he was not entitled in
violation of 18 U.S.C. § 1425(b). On appeal, Castro challenges the sufficiency of
the grand jury indictment, the sufficiency of the evidence presented at trial, and
two of the district court’s evidentiary rulings against him. Having reviewed the
briefs and pertinent portions of the record and having heard the arguments of
counsel, we find no reversible error. Accordingly, the conviction is AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.